Citation Nr: 0008339	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-35 043	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Propriety of the initial 10 percent rating assigned for 
the service-connected lumbosacral strain with myofascial 
restriction syndrome.  

2.  Propriety of the initial 10 percent rating assigned for 
the service-connected cervical spine strain with myofascial 
restriction syndrome.  



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the RO.  

The Board remanded the case in August 1996 and November 1997 
for additional development.  



REMAND

When the veteran was examined by VA in February 1997, the 
impression was that of history of chronic low back and 
cervical strain.  However, the examiner added that the 
veteran had problems with intermittent problems with 
myofascial syndrome involving the neck, shoulder girdle and 
low back.  In an addendum added in July 1997, the examiner 
noted that, during flare-ups or episodes of soreness, the 
condition could cause weakened movement and excessive 
fatigue.  

On VA examination in February 1998, the veteran reported that 
he has soreness in the low back and the shoulders and neck in 
the morning.  He also reported tingling sensations in both 
shoulders in the morning.  The examiner noted impressions of 
chronic recurrent low back strain and myofascial syndrome, 
shoulder and neck girdle.  The examiner added that the 
condition could disable a person from doing come types of 
work due to easy fatigability of the involved muscles and 
opined that the veteran had impaired shoulder and neck 
muscles that were unable to tolerate overuse or even 
prolonged regular use.  The examiner felt that the veteran 
was a candidate for vocational rehabilitation.  

Another VA examination was conducted in June 1999 when the 
veteran reported having episodic generalized neck and lower 
lumbar pain in the morning and after doing any heavy lifting.  
He also reported fairly constant neck and lower back 
stiffness.  The impression was that of chronic low-grade 
cervical strain and low back strain and chronic myofascial 
restriction syndrome of the cervical spine and low back.  The 
examiner opined that the veteran had mild functional 
limitation of both the neck and low back.  However, he had 
also indicated that he could not "speculate" on range of 
motion changes that might occur "at other times or for other 
reasons."  

The Board had previously remanded the case for a VA 
examination to ascertain the current severity of the service-
connected back and neck disabilities to include findings 
consistent with the Court's requirements in DeLuca and with 
38 C.F.R. §§ 4.40 and 4.45.  The Board finds that the recent 
examinations are not adequate for evaluation purposes.  One 
examiner suggested that the veteran experienced significant 
intermittent impairment due to the myofascial syndrome, but 
did not comment on the overall degree of functional loss or 
industrial incapacity when each condition was symptomatic.  
The other examiner apparently would not "speculate" as to the 
level of incapacity experienced by the veteran during 
symptomatic periods.  

Thus, the Board concludes that further examination should be 
conducted on remand in order for an examiner to express an 
opinion as to the severity of each disability when 
symptomatic.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that any examination of musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 and clinical 
findings must be expressed in terms of the degree of 
additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes."  DeLuca, at 206.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
cervical and lumbar spine disabilities as prescribed by Court 
in Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all health care providers 
from whom he has received treatment for 
the service-connected cervical and lumbar 
spine disabilities since March 1999.  
Where appropriate, consent forms for the 
release to the VA of any private medical 
records should be obtained from the 
veteran.  Thereafter, the RO should 
obtain legible copies of all identified 
treatment records and associate them with 
the claims folder.  

2.  The veteran should be afforded 
another VA examination to determine the 
current severity of his service-connected 
cervical and lumbosacral strain with 
myofascial restriction syndrome.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should comment on the degree of 
pain or related functional loss 
associated with the service-connected 
cervical or lumbar spine strain.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
lumbar and cervical spine, when the 
myofascial syndrome is symptomatic.  The 
examiner should also be requested to 
opine as to the degree to which the 
lumbar and cervical spine myofascial 
syndromes, when symptomatic, cause 
weakened movement, excess fatigability, 
incoordination or atrophy or other muscle 
abnormality, using terms like mild, 
moderate or severe.  A complete rationale 
for any opinion expressed must be 
provided.

3.  When the above developments have been 
completed, the case should again be 
reviewed by the RO.  In so doing, the RO 
consider the recent ruling of the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decisions remains adverse 
to the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


